Moyer, C.J.
This case presents the court with two interrelated issues. First, we must decide whether Cablevision is a communications business under R.C. 4931.11, thereby entitling it to exercise the power of eminent domain described in R.C. 4931.04. Second, in the event we answer the first issue in the negative, we must decide whether the city of North Royalton, which possesses the power of eminent domain as an Ohio municipality, validly delegated that power to Cable-*544vision, a cable television franchisee, for the purpose of providing cable television service to residents of the municipality. Because we hold that Cablevision is a communications business under R.C. 4931.11, we need not address the applicability of the North Royalton ordinance.
It is the responsibility of courts to enforce the literal language of a statute whenever possible. Pike-Delta-York Local School Dist. Bd. of Edn. v. Fulton Cty. Budget Comm. (1975), 41 Ohio St.2d 147, 70 O.O.2d 300, 324 N.E.2d 566. A court’s role is to interpret, not legislate. Seeley v. Expert, Inc. (1971), 26 Ohio St.2d 61, 55 O.O.2d 120, 269 N.E.2d 121. Absent ambiguity, the court must give effect to the plain meaning of a statute even when a court believes that the statute results in an unfavorable outcome. Id.; R.C. 1.49. In this context we address R.C. 4931.11.
R.C. 4931.11 provides:
“Any company organized at any time to transact a telegraph, telephone, or communications business may construct, reconstruct, own, use, lease, operate, maintain, and improve communications systems for the transmission of voices, sounds, writings, signs, signals, pictures, visions, images, or other forms of intelligence, as public utility services, by means of wire, cable, radio, radio relay, or other facilities, methods, or media. Any such company has the powers and is subject to the restrictions prescribed in sections 4931.01 to 4931.23, inclusive, of the Revised Code, for telegraph or telephone companies.”
R.C. Chapter 4931 does not define “communications business.” However, the inclusion of the term in the statute suggests an intent of the General Assembly to broaden the reach of R.C. 4931.11 to forms of communication beyond a telegraph or telephone business and the technology available at the time the statute was enacted. The express terms of the statute include within a “communications business” those entities that “operate * * * systems for the transmission of voices, sounds, * * * signals, pictures, visions, * * * or other forms of intelligence * * * by means of * * * cable * * *.” The clear and unambiguous language used by the General Assembly produces the conclusion that a cable television company is included within the meaning of “communications business” under R.C. 4931.11. When the language of a statute is unambiguous, no construction is necessary or proper.
This conclusion is further buttressed by the definition of a “cable television system” found in R.C. 505.90, which provides:
“As used in sections 505.90 to 505.92 of the Revised Code:
“(A) ‘Cable television system’ means a nonbroadcast facility consisting of a set of transmission paths and associated signal generation, reception, and control equipment, under common ownership and control, that distributes or is designed *545to distribute to subscribers the signals of one or more television broadcast stations * *
These statutes, R.C. 4931.11 and 505.90, describe a cable television system as an entity that transmits or distributes signals. While the scope of R.C. 505.90 is expressly limited to R.C. 505.90 to 505.92, its language is illustrative of the General Assembly’s use of language when describing cable television systems.
It is argued that cable television systems should not have the broad power of eminent domain described in R.C. 4931.04.1 However, we should not ignore the plain language of the statute. The method of transmission employed by a cable television system is expressly mentioned in R.C. 4931.11. Furthermore, the General Assembly included the broad term “communications business” in the statute and then left it undefined. A reasonable use of such broad language would be to reflect the General Assembly’s belief that communications technology was subject to continued advancement and that the statute should be so broad as to include such advancement.
The question of whether a municipality’s right to award exclusive local franchises under the Cable Communications Policy Act of 1984, Section 521 et seq., Title 47, U.S.Code, preempts the statutory exercise of eminent domain by communications businesses is not before us; What is at issue is whether Section 541(c), Title 47, U.S.Code2 preempts a state from deeming a cable television company to be a communications business. This section prohibits the regulation of a cable system as a public utility. However, R.C. 4931.11 uses the term “public utility” in a descriptive and not a regulatory sense. Nowhere in R.C. Chapter 4931 does the General Assembly require a cable company to be regulated as a public utility. The federal statute is directed at regulation, not terminology. We have previously held that a private company may be a communications company without falling under the regulatory control of the Public Utilities Commission. Radio Relay Corp. v. Pub. Util. Comm. (1976), 45 Ohio St.2d 121, 74 O.O.2d 248, 341 N.E.2d 826. Therefore, Section 541(c), Title *54647, U.S.Code does not bar the conclusion that Cablevision is a communications business under R.C. 4931.11.
The issue before us relates to eminent domain, not the regulation of subscriber rates or service. We will not decide the question of whether a municipality’s authority to grant local franchises conflicts with the statewide power of eminent domain conferred by R.C. Chapter 4931 until that issue is clearly presented.
For the foregoing reasons, the judgment of the court of appeals is affirmed, but for the reasons stated in this opinion.

Judgment affirmed.

A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., dissents.

. R.C. 4931.04 provides:
“A telegraph company may enter upon any land held by an individual or a corporation, whether such land was acquired by purchase, appropriation, or by virtue of any provision in its charter, for the purpose of making preliminary examinations and surveys, with a view to the location and construction of telegraph lines, and may appropriate so much of such land in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code, as it deems necessary for the construction and maintenance of its telegraph poles, cables, conduits, piers, abutments, wires, and other necessary fixtures, stations, and the right of way in, through, over, across, and under such lands and adjacent lands, sufficient to enable it to construct and repair its lines.”


. Section 541(c), Title 47, U.S.Code provides:
“Any cable system shall not be subject to regulation as a common carrier or utility by reason of providing any cable service.”